Citation Nr: 0304075	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-10 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and two children


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1965.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in May 1996, and 
the veteran appealed its decision.  A personal hearing was 
held at the RO before RO personnel in August 1998 and a 
videoconference hearing was conducted by the undersigned 
Veterans Law Judge in May 2000.


FINDINGS OF FACT

1.  Combat is not shown.

2.  There is no credible supporting evidence of any of the 
claimed in-service stressors.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002) ; 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA 
expressly considered the provisions of the VCAA after they 
were enacted, and its development and adjudication of the 
claim was consistent with them and the amendments to 
38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's duties 
have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties in VA's November 1995 VA Form 21-526, 
May 1996 rating decision and notice letter, February 1997 
statement of the case, June 1998 and July 1999 supplemental 
statements of the case, its June 2001 letter to the veteran, 
and/or other correspondence.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Available service medical records were requested and 
forwarded to the RO in April 1996.  The RO wrote the veteran 
in December 1995 and October 1998 for additional information.  
Service medical records, service personnel records, service 
correspondence including service history reports, VA 
examination reports, VA medical records, and private medical 
records have been obtained.  VA wrote to private health care 
providers and to the service department.  Reasonable attempts 
were made to obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 and 
3.304 (2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f). [While the Board notes that the version of the 
law in effect at the time the veteran initially filed his 
claim for service connection for post-traumatic stress 
disorder required a "clear" diagnosis of post-traumatic 
stress disorder, that requirement has since been eliminated; 
as the current version is more favorable to the veteran, it 
will be considered in the adjudication of his claim. See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).]

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy." See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Participation in combat, a determination that 
is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements. See Zarycki, 6 Vet. App. at 98.

Analysis

The veteran's service personnel records show that he was a 
photography interpretation specialist assigned to Clark Air 
Force Base in the Philippines from April 1964 to August 1965. 

In his case, post-traumatic stress disorder was diagnosed on 
VA examination in December 2002 on the basis of stressors 
which are alleged to have occurred during service.  The 
stressor on which the diagnosis was based was helping out in 
the aftermath of an airplane crash that occurred at Clark Air 
Force Base in the Philippines in May 1964.  The fact of the 
crash itself has been proven.  There is a military history 
report of record describing it.  

What is primarily at issue is whether the veteran 
participated in the rescue operations as he has claimed.  He 
claims that when the crash occurred, he saw 88 people burn to 
death and that he went out to the wreck and helped pull the 
injured from the wreck, and that in doing so, he was badly 
burned from his knees down, receiving third degree burns, and 
that he also suffered pulmonary problems because he inhaled 
the fumes from jet fuel at the time of the crash.  See, i.e., 
the March 1998 letter from Dr. Dube, the May 2000 
videoconference hearing transcript at pp.4-5, the veteran's 
August 2001 statement, and the December 2002 VA examination 
report.

On the matter of whether there is credible supporting 
evidence of the claimed in-service plane crash stressors 
which he claims, the following is for consideration:  

The service department has not been able to document that the 
veteran assisted in the rescue of the crash victims as 
claimed.  The Thirteenth Air Force Medical Service indicated 
in its January to June 1964 history that when the crash 
occurred, the hospital recall system and Disaster Control 
Plan were immediately put into effect and that personnel 
response was excellent and no problems were encountered in 
rapidly reaching an adequate disaster control posture.  
Favorable remarks had been received by U.S. Air Force 
hospital at Clark.  The veteran was not named as a 
participant in the rescue operations, and his service 
personnel records indicate that he was a photo interpretation 
specialist.  

Moreover, the veteran's service records are for consideration 
to determine whether they provide corroboration of the 
stressors.  The veteran stated in June 2001 that he had 
"white coat" syndrome during service, meaning he stayed 
away from doctors, and also that there was a medic in his 
barracks from whom he received treatment for his burns.  See, 
also, the August 1998 hearing transcript at 11.  However, the 
service medical records show that he received treatment for 
upper respiratory infections in December 1961 and February 
1962 and August 1963.  The only treatment shown after the 
plane crash in May 1964 was for an upper respiration 
infection of three days duration, in August 1964.  The fact 
that he sought treatment in non-trauma settings suggests that 
he would have sought treatment in the plane-crash setting.  
Neither skin burn nor jet fuel pulmonary injury treatment is 
shown in the service medical records.  His assertion for the 
lack of records is not credible.

Furthermore, his skin was normal on service discharge 
examination in July 1965, as was his respiratory system, and 
he denied having or having had pulmonary symptoms and while 
foot and skin problems were mentioned by him in the July 1965 
service discharge report of medical history, third degree 
burns of his lower extremities and pulmonary problems from 
jet fuel fumes were not.  Given that he reported mumps, 
pertussis and measles as a child, intermittent athlete's 
foot, a left foot fracture in 1959, a furuncle in 1958, a 
history of bleeding excessively after tooth extraction, an 
ear problem when swimming, and having episodes of worrying 
what to do it is not credible that he actually had third 
degree burns as a result of being burned by flames from 
participating in the rescue and then not report it.  While 
the veteran might have evidence of possible burns on his legs 
now as reflected by no hair growing on his legs, see the 
August 1998 hearing transcript at p. 11-12, the burns were 
not shown in service.  Credible supporting evidence has not 
been submitted.

His report on service discharge examination in July 1965 of 
depression or excessive worry and drinking and the 
physician's elaboration at that time that he had had episodes 
of worry about what he is going to do, and that he gets drunk 
two times each week, with good recovery and no significant 
incapacitation, is not credible supporting evidence of the 
in-service stressors claimed.  There is no mention of his 
being involved in the plane crash rescue, or of seeing 88 
people burn to death, and he denied all other significant 
illnesses or injuries not mentioned. 

While a December 2002 VA psychiatric examination report 
indicates that the veteran showed the psychiatrist letters 
indicating that he had actually participated in the rescue, 
the RO had the veteran fax those "letters" to the RO, and 
the records which the veteran faxed were the flight history 
of the plane crash, and a September 1997 letter from the 
service department to the state veterans service 
representative, attaching the flight history.  The flight 
history reports the plane crash in detail but does not show 
the veteran's participation in the rescue.

Moreover, the veteran's assertions of sustaining third degree 
burns while participating in the rescue in service is not 
credible in light of the following:  He first asserted this 
in December 1996, yet at the time of a December 1995 VA 
examination, he had denied ever being in combat or in 
physical danger during service.  He changed his story after 
being informed in the May 1996 rating decision that 
compensation was being denied and that the record was 
inadequate to establish that a stressor occurred in service.  
The veteran's statements against his interest in a 
compensation setting have high probative value as compared to 
later conflicting statements, and the submission of later 
conflicting statements shows that he lacks credibility.

On the matter of whether the veteran saw the 88 people burn 
to death in the plane wreck, as Dr. Dube reported in March 
1998, there is no credible supporting evidence from any 
source showing that he did.  See 38 C.F.R. § 3.304(f); 
Moreau, 9 Vet.App. at 394-95 Doran, 6 Vet.App. at 290.  
Service medical, personnel, and historical records are 
unsupportive.  None of them mention his witnessing the crash 
or seeing the victims die.  He was a photograph 
interpretation specialist and he did not report this unusual 
traumatic incident at the time of his December 1995 VA 
examination when he was told by the examining psychiatrist 
that the question of post-traumatic stress disorder usually 
implied some life threatening or unusual traumatic incident.  
This is probative evidence indicating that what he later 
reported to Dr. Dube is not credible.

On the matter of the veteran's assertion that he experienced 
stressors in Vietnam including being assaulted while in 
Vietnam by attackers who tried to stab him, which he in turn 
stabbed instead (see his May 2000 videoconference hearing 
transcript at p. 18), the Board notes that there is no 
credible supporting evidence showing that the veteran was in 
Vietnam.  His service personnel records show no assignments 
in Vietnam.  Furthermore, they show no indicia of Vietnam 
service.  Additionally, the service department reviewed its 
records based on information it had and in October 2000 
indicated that it was unable to verify that the veteran was 
in Vietnam.  Moreover, the December 1995 VA examination 
report shows that the assault stressor is not credible.  
During the December 1995 VA examination, the veteran reported 
that he had not been in combat and was never in any physical 
danger during his active service.  His assertion of 
experiencing stressors in Vietnam are not credible.

The veteran is not credible, and his assertions of 
experiencing the in-service stressors as they have been 
claimed are not corroborated by credible supporting evidence.  

The veteran's claims of in-service post-traumatic stress 
disorder stressors were first raised in a VA compensation 
setting many years after service.  The self-serving 
statements he has made are impugned by the service medical 
and personnel records and by his own prior December 1995 
examination statements.  None of the stressors are 
corroborated by the service medical records, service 
personnel records, service historical records, or from any 
other source.  Furthermore, psychiatric disease was not 
diagnosed on service discharge examination in July 1965.  
Instead, clinically, the veteran was judged to be normal.  
The first psychiatric treatment shown is after service, in 
July 1990, when somatization disorder and narcissistic 
personality disorder were diagnosed.

Due consideration has been given to all evidence.  There is 
no credible supporting evidence from any source showing that 
the veteran's claimed in-service stressors actually occurred.  

In light of the above, service connection for post-traumatic 
stress disorder is not warranted.  See 38 C.F.R. § 3.304(f); 
Moreau v. Brown, 9 Vet.App. 389, at 394-95; Doran v. Brown, 6 
Vet.App. 283, 290 (1994).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

